Title: From John Quincy Adams to John Adams, 4 February 1822
From: Adams, John Quincy
To: Adams, John




My dear Son
Washington 4th. February 1822


I hasten to assure you that I have never been displeased with you for not writing to me more frequently than you have done, though your Letters always give me pleasure. It is true you have frequently left open for my perusal your Letters to your mother and brother, and I have always received gratification from the indulgence. Yet I am not desirous of restraining in the slightest degree the freedom of your communications with them, and wish you to continue to answer me whenever you feel so disposed—so long as you shall persevere in writing to one or both of them every week, I will not levy a severe contribution of your time in writing to me often—only this I ask, that whenever you have any information to give concerning yourself which you know will give me great pleasure, you will let me have it from the first hand—that is from yourself—Such for example as you should have a part assigned to you, for the next exhibition; of which I am not entirely without hope—or any other mark of distinction, either from the Government of the University, or from your Class, which will indicate your good reputation for Scholarship, or for virtuous conduct—Then, whoever else you may inform of it, do not withhold it from me, for there is no person whom it will more deeply delight. I have some anxiety for you from hearing that the studies to which the principal part of the year now commencing will, for your Class, be , are those which having been  during the Last half year, will find you with your old arrears to be —I trust you have discarded for ever that worst of all reputations of being an unequal Scholar—
I say the worst of all Reputations, because a Scholar uniformly bad, must  from some natural deficiency, which he cannot supply, but the Scholar who is sometimes good cannot be otherwise, but by his own neglect—You are now I understand to resume the studies of mathematics and natural philosophy, which are in their own Nature those requiring the most intense application, to be well mastered—Let me know that you are not deterred by the difficulty of the study from diligent application to it—The business of human life is to overcome difficulties, and diligence is the first of all the qualities essential to accomplish it—You must let me know from time to time, how you get along with —We have the book here, and I would wish you to write me, the first of every month, where you are in it—and add a short review of the most important points of knowledge, which in the course of the month you have acquired from it. I would also have you devote much of your time to Composition, one of the branches of your Studies in which your marks are yet much too low—You must in this part of your duties combine study with practice—Read Blair’s Lectures through; or if you have read them, read over again most attentively those Lectures in which he gives a critical analysis of Addisons papers in the Spectator on the pleasures of the imagination, of a Letter of Swift’s, and of a Sermon of Bishop Atterbury’s—Read also at leisure hours Lord Kaimes’s, Elements of Criticism, and Campbell’s Philosophy of Rhetoric—They are both valuable, and I think you will find them entertaining Books—Your themes and forensics will give you constant opportunity to apply the principles of composition which you will learn from the  of those writers—I ask it of you as a favour to give an attentive perusal to my Lectures, but I enjoin it upon you as a duty to read Quintelian’s Institutio, all  writing upon Rhetoric, and as much of Aristotle’s Rhetoric as you can—And do not forget Christan’s Art of Reading  of Speaking, and Walker on Elecution.
With all this you must be careful not to intermit your attention to metaphysics, and especially to Logic, or the Art of reasoning—This is the Art indispensable to every species of composition, and indeed to all exercise of the faculty of Speech—It is in the pursuit of this study that you will learn to methodize your knowledge, a talent without which you can never avail yourself effectually of the knowledge you may possess—I know too that there are other objects of study which will demand some hours in every week—And I hope and trust that none of these will be neglected—In truth the last two years of your residence at the University, as they ought to be two of the most studious years of your life, will unavoidably be two of the most critical: for then it is that the character is formed and the name is acquired, which as Cowper says
"Clings through life, inseparably close
"To him who wears it"—
and may my most earnest hope and prayer not be disappointed, that your name, will be also a praise.
As your calculation of compound interest of your money in my hands, from 20. December 1819. to 4 July 1824 inclusive agrees with mine, within one cent, we need not work it over again to see which of them is most mathematically correct: but you say it cost you some labour, which leads me to enquire by what process you made the calculation, for there are various modes of doing it, the easiest and shortest of which is by logarithms—And I take this occasion earnestly to advise you to make yourself familiarly acquainted with the use and construction of logarithms.
I approve entirely of your offer to Mr De Wint of the use of our Carriage. Your brother George and Mary Hellen have both been confined to the house these ten days with severe colds, and coughs—They are however both recovering—Your dear Mother’s health is better than it was, though yet infirm—We have had no Snow, and very little cold weather—This Letter will reach you, just before your return to Cambridge, whither you will be followed by the blessing of your affectionate father.



J. Q. Adams.


I thank you for the Essex  Register, which I received since writing the within

